Under the justice’s act of 1841, (S. L. 1841, pp. 112, 113,*) before a certiorari to a justice of the peace can regularly issue from the circuit court, the affidavit to procure the allowance thereof, and the allowance of the same endorsed thereon by a judge of this court, must be filed with the clerk of the circuit court; and if issued before such affidavit and allowance are filed, the cause will, on motion, be dismissed by the circuit court for want of jurisdiction.

See R. S. 1846, ch. 92, § 49.